


Exhibit 10.27


Altria Group, Inc.
Deferred Fee Plan for Non-Employee Directors
(as amended and restated effective October 28, 2015)


SECTION 1.    Purposes; Definitions.


The purpose of the Plan is to afford each Non-Employee Director the option to
elect to defer the receipt of all or part of his or her Compensation until such
future date as he or she may elect pursuant to the terms and conditions of the
Plan.


This Plan was previously named the 1992 Compensation Plan for Non-Employee
Directors. This Plan is hereby amended and restated effective October 28, 2015,
and shall govern the rights of Participants on and after such date.


For purposes of the Plan, the following terms are defined as set forth below:


a.
“Account” means an unfunded deferred compensation account established by the
Company pursuant to the Deferred Fee Program, consisting of one or more
Subaccounts established in accordance with Section 3.2.2.



b.
“Allocation Date” means any date on which an amount representing all or a part
of a Participant’s Compensation is to be credited to his or her Account pursuant
to an effective Election Form. The Allocation Date for the Retainer shall be the
last business day of each calendar quarter.



c.
“Beneficiary” means any person or entity designated as such in a current
Election Form. If there is no valid designation or if no designated Beneficiary
survives the Participant, the Beneficiary is the Participant’s estate.



d.
“Board” means the Board of Directors of the Company.



e.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



f.
“Committee” means the Nominating, Corporate Governance and Social Responsibility
Committee of the Board or a subcommittee thereof, any successor thereto or such
other committee or subcommittee as may be designated by the Board to administer
the Plan.



g.
“Common Stock” means the common stock of the Company.



h.
“Company” means Altria Group, Inc., a corporation organized under the laws of
the Commonwealth of Virginia, or any successor thereto.



i.
“Compensation” means the sum of the Retainers payable by the Company to each
Participant.


1

--------------------------------------------------------------------------------






j.
“Deferral Election” means the election by a Participant on an Election Form to
defer the payment of all or part of his or her Compensation to be earned and
payable after the applicable effective date set forth in Sections 3.1.1 or
3.1.2.



k.
“Deferred Amount” means the amount of Compensation (determined as a percentage
of the Retainers) subject to a current Deferral Election.



l.
“Deferred Fee Program” means the provisions of the Plan that permit Participants
to defer all or part of their Compensation.



m.
“Disability” means permanent and total disability within the meaning of Code
Section 409A.



n.
“Distribution Date” means the date designated by a Participant in accordance
with Sections 3.3.1 and 3.3.2 for the commencement of payment of amounts
credited to his or her Account.



o.
“Election Date” means the date an Election Form is received by the Secretary of
the Company.



p.
“Election Form” means a valid Deferred Fee Program Initial Election Form or
Modified Election Form properly completed and signed.



q.
“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended.



r.
“Extraordinary Distribution Request Form” means the Deferred Fee Program
Extraordinary Distribution Request Form properly completed and executed by a
Participant or Beneficiary who wishes to request an extraordinary distribution
of amounts credited to his or her Account in accordance with Section 3.3.3.



s.
“Fund” means any one of the investment vehicles in which the trust fund
established under the trust agreement, as amended from time to time, entered
into by the Company in connection with the Profit-Sharing Plan, is invested.



t.
“Investment Transfer Election Date” means the date set forth on an Investment
Transfer Election Form.



u.
“Investment Transfer Election Form” means a valid Deferred Fee Program
Investment Transfer Election Form completed and signed by a Participant or
Beneficiary.



v.
“Non-Employee Director” means each member of the Board who is not a full-time
employee of the Company (or any corporation in which the Company owns, directly
or indirectly, stock possessing at least fifty percent (50%) of the total
combined voting power of all classes of stock entitled to vote in the election
of directors in such corporation).




2

--------------------------------------------------------------------------------




w.
“Participant” means a Non-Employee Director. A Participant shall also include a
person who was, but is no longer, a member of the Board as long as an Account is
being maintained for his or her benefit.



x.
“Plan” means this Altria Group, Inc. Deferred Fee Plan for Non-Employee
Directors, as amended from time to time.



y.
“Profit-Sharing Plan” means the Altria Group, Inc. Deferred Profit-Sharing Plan
for Salaried Employees, effective as of January 1, 1956, as amended from time to
time.



z.
“Retainer” means the portion of a Participant’s Compensation that is fixed and
paid without regard to his or her attendance at meetings, but shall not include
amounts credited to a Participant’s account under the 2015 Stock Compensation
Plan for Non-Employee Directors or the Unit Plan for Incumbent Non-Employee
Directors.



aa.
“Subaccount” means one of the bookkeeping accounts established within each
Participant’s Account in accordance with Section 3.2.2.





SECTION 2.    Eligibility.


Each Non-Employee Director shall be eligible to participate in the Deferred Fee
Program.




SECTION 3.    Deferred Fee Program.


3.1
Participation.



3.1.1    Deferral Elections.


A Non-Employee Director may elect to defer all or a part of his or her
Compensation to be earned and payable thereafter by completing and executing an
Election Form and delivering it to the Secretary of the Company. Any Deferral
Election relating to a Retainer shall be in integral multiples of twenty-five
percent (25%) of the Retainer.


The Participant shall indicate on the Initial Election Form:


a.    the percentage of each type of Retainer that he or she wishes to defer;


b.    the Distribution Date;


c.    whether distributions are to be in a lump sum, in installments or a
combination thereof;


d.    the Participant’s Beneficiary or Beneficiaries; and



3

--------------------------------------------------------------------------------




e.    the Subaccounts to which the Deferred Amount is to be allocated.


A Deferral Election shall become effective with respect to a Participant’s
selected Retainer(s) accruing on and after the first day of the calendar year
following the Election Date and shall remain in effect with respect to all
future Compensation until a new Deferral Election made by the Participant in
accordance with Section 3.1.2 or Section 3.1.3 becomes effective. In the case of
a newly eligible Participant, however, a Deferral Election may be made no later
than 30 days after first becoming eligible for this Plan and any other Plan
required to be aggregated with this Plan under Code Section 409A and the
regulations and other guidance thereunder, and shall not be effective with
respect to Compensation to which the Participant becomes entitled as a result of
services performed on or before the Election Date.


3.1.2    Change of Deferral Election.


A Participant may change his or her Deferral Election with respect to
Compensation to be earned and payable in a subsequent calendar year by
completing and executing a Modified Election Form and delivering it to the
Secretary of the Company. A change to increase or decrease the amount of future
Retainer(s) to be deferred shall be effective only with respect to Compensation
accruing on and after the first day of the calendar year following the Election
Date.


3.1.3    Cessation of Deferrals.


A Participant may cease to defer future Compensation in the Deferred Fee Program
by completing and executing a Modified Election Form, and delivering it to the
Secretary of the Company. An election by a Participant to cease deferrals in the
Deferred Fee Program shall become effective with respect to a Participant’s
Retainer(s) on or after the first day of the first calendar year that begins
after the Election Date.


3.1.4    Beneficiary Election Modification.


A Participant shall be permitted at any time to modify his or her Beneficiary
election, effective as of the Election Date, by completing and executing a
Modified Election Form and delivering it to the Secretary of the Company.


3.2    Investments.


3.2.1    Accounts.


The Company shall establish an Account for each Participant and for each
Beneficiary to whom installment distributions are being made. On each Allocation
Date, the Company shall allocate to each Participant’s Account an amount equal
to his or her Deferred Amount.







4

--------------------------------------------------------------------------------




3.2.2    Subaccounts.


The Company shall establish within each Account one or more Subaccounts. The
Subaccounts shall correspond to the Funds, as the same may change from time to
time, under the Profit-Sharing Plan. The Subaccounts shall be credited with
earnings and charged with losses, if any, on the same basis as the corresponding
Fund under the Profit-Sharing Plan, except that the Subaccount corresponding to
the Common Stock Fund shall have a value based on a theoretical investment in
the number of shares of Common Stock determined by dividing the Deferred Amount
by the fair market value of a share of Common Stock on the date the Deferred
Amount is credited to the Subaccount, and the Mondelēz International, Inc. stock
Fund, the Philip Morris International Inc. stock Fund, and The Kraft Heinz
Company stock Fund shall have a value based on a theoretical investment on the
determination date in the number of shares existing in each such Subaccount as
of such date.


To the extent additional funds are provided under the Profit-Sharing Plan, the
Secretary of the Company or his or her designee is authorized to establish
corresponding Subaccounts under the Plan. The Secretary or his or her designee
is authorized to limit or prohibit new investments or transfers into any
Subaccount. In connection with the spin-off from the Company of Kraft Foods Inc.
and Philip Morris International Inc., each Participant with a Subaccount
relating to Common Stock at the time of such spin-offs had new Subaccounts
established and credited with shares of those respective companies in the same
manner as if the Participant were a Company shareholder. In connection with the
spin-off from Kraft Foods Inc. (renamed Mondelēz International Inc.) of Kraft
Foods Group, Inc., each Participant with a Subaccount holding Kraft Foods, Inc.
(renamed Mondelēz International, Inc.) at the time of such spin-off had a new
Subaccount established and credited with shares of Kraft Foods Group, Inc. in
the same manner as if the Participant were a Kraft Foods Inc. (renamed Mondelēz
International, Inc.) shareholder. In connection with the merger of Kraft Foods
Group, Inc. with H.J. Heinz Holding Company to form The Kraft Heinz Company,
each Participant with a Subaccount holding Kraft Foods Group, Inc. at the time
of such merger had shares of Kraft Foods Group, Inc. in that Subaccount
converted to an equal number of shares of The Kraft Heinz Company in the same
manner as if the Participant were a Kraft Foods Group, Inc. shareholder. New
investments and transfers into the Subaccounts relating to shares of Mondelēz
International, Inc., Philip Morris International Inc., and The Kraft Heinz
Company are not permitted.


Subject to the provisions of Sections 3.2.3 and 3.2.4, on each Allocation Date,
each Participant’s Subaccounts shall be credited with an amount equal to the
Deferred Amount designated by the Participant for allocation to such
Subaccounts. Each Subaccount shall be credited with earnings and charged with
losses as if the amounts allocated thereto had been invested in the
corresponding Fund, provided that the Subaccount corresponding to the Common
Stock Fund shall be credited with additional shares of Common Stock based on the
amount of cash dividends that are paid from time to time on the number of shares
of Common Stock with respect to which the Subaccount’s value is determined, and
provided further that dividends credited with respect to the Subaccounts
relating to shares of Mondelēz International, Inc., Philip Morris International
Inc., and The Kraft Heinz Company and dividends credited with respect to any
other rights or amounts measured by reference to an individual stock other than
Common Stock that a Participant has received or receives with respect to any
Subaccount shall be allocated

5

--------------------------------------------------------------------------------




among and treated as invested proportionately in the Subaccounts most recently
in effect for the investment of Compensation deferred by the Participant (as
determined by reference to such Participant’s Election Form then in effect).


Except as provided with respect to certain dividends in the preceding paragraph,
the value of any Subaccount at any relevant time shall be determined as if all
amounts credited thereto had been invested in the corresponding Fund.


3.2.3    Investment Directions.


In connection with his or her initial Deferral Election, each Participant shall
make an investment direction on his or her Initial Election Form with respect to
the portion of such Participant’s Deferred Amount that is to be allocated to a
Subaccount. Any apportionment of Deferred Amounts (and of increases or decreases
in Deferred Amounts) among the Subaccounts shall be in integral multiples of one
percent (1%). An investment direction shall become effective with respect to any
Subaccount on the first day of the calendar month following the Election Date.
All investment directions shall be irrevocable and shall remain in effect with
respect to all future Deferred Amounts until a new irrevocable investment
direction made by the Participant in accordance with Section 3.2.4 becomes
effective.


3.2.4    New Investment Directions.


A Participant may make a new investment direction with respect to his or her
Deferred Amount only by completing and executing a Modified Election Form and
delivering it to the Secretary of the Company. A new investment direction shall
become effective with respect to any Subaccount on the first day of the calendar
month following the Election Date.


3.2.5    Investment Transfers.


A Participant or a Beneficiary (after the death of the Participant) may transfer
to one or more different Subaccounts all or a part (not less than one percent
(1%)) of the amounts credited to a Subaccount by completing and executing an
Investment Transfer Election Form and delivering it to the Secretary of the
Company; provided that any such transfer involving the Subaccount relating to
the Common Stock Fund may only be made to the extent that such transfer would
not result in a violation of Section 10(b) or Section 16(b) of the Exchange Act
or any other applicable securities law.


Any transfer of amounts among Subaccounts shall become effective on the first
day of the calendar month following the Investment Transfer Election Date.















6

--------------------------------------------------------------------------------




3.3    Distributions.


3.3.1    Distribution Elections.


Each Participant shall designate on his or her Election Form one of the
following dates as a Distribution Date with respect to amounts credited to his
or her Account thereafter:


a.
the fifteenth day of the calendar month following the Participant’s separation
from service as a member of the Board, including by reason of Disability or the
Participant’s death;



b.
the fifteenth day of the calendar month following the earlier of (i) a calendar
month and year specified by the Participant which is at least six months after
the Election Date or (ii) the Participant’s death; or



c.
the earlier to occur of a or b.



A Distribution Date election shall be effective only with respect to amounts
attributable to service by the Participant on and after the Election Date and
subsequent earnings credited with respect to such amounts. Any election by a
Participant for his or her Account to be paid upon his or her separation from
service as a member of the Board shall be applied in accordance with Code
Section 409A.


A Participant may request on his or her Election Form that distributions from
his or her Account be made in (i) a lump sum, (ii) no more than one-hundred
eighty (180) monthly, sixty (60) quarterly or fifteen (15) annual installments
or (iii) a combination of (i) and (ii). Each installment shall be determined by
dividing the Account balance by the number of remaining installments. If a
Participant receives a distribution from a Subaccount on an installment basis,
amounts remaining in such Subaccount before payment shall continue to accrue
earnings and incur losses in accordance with the terms of Section 3.2.2. Except
as stated in the next paragraph, all distributions shall be made to the
Participant.


Upon the Participant’s death, the balance remaining in the Participant’s Account
shall be payable to his or her Beneficiaries as set forth on the Participant’s
current Election Form or Forms. Upon the death of a Beneficiary who is receiving
distributions in installments, the balance remaining in the Account of the
Beneficiary shall be payable to his or her estate in a lump sum, without
interest, except to the extent that the Secretary of the Company permits a
Participant to elect otherwise in accordance with the procedures of this Section
3.3, taking into account administrative feasibility and other constraints.


All distributions shall be paid in cash and, except as provided in Section
3.3.3, shall be deemed to have been made from each Subaccount pro rata.







7

--------------------------------------------------------------------------------




3.3.2    Modified Distribution Elections.


A Participant may modify his or her election as to Distribution Date and
distribution form with respect to Compensation attributable to future service,
with such modification to be effective beginning with the next calendar year and
continuing thereafter, by completing and executing a Modified Election Form and
delivering it to the Secretary of the Company.


3.3.3    Extraordinary Distributions.


Notwithstanding the foregoing, a Participant or Beneficiary (after the death of
the Participant) may request an extraordinary distribution of all or part of the
amount credited to his or her Account because of hardship. A distribution shall
be deemed to be “because of hardship” if such distribution is necessary to
alleviate or satisfy an immediate and heavy financial need of the Participant
and otherwise satisfies the requirements for the occurrence of an “unforeseeable
emergency” within the meaning of Code Section 409A(a)(2).


A request for an extraordinary distribution shall be made by completing and
executing an Extraordinary Distribution Request Form and delivering it to the
Secretary of the Company. All extraordinary distributions shall be subject to
approval by the Committee.


The Extraordinary Distribution Request Form shall indicate:


a.
the amount to be distributed from the Account;



b.
the Subaccount(s) from which the distribution is to be made; and



c.
the “hardship” requiring the distribution.



The amount of any extraordinary distribution shall not exceed the amount
determined by the Committee to be required to meet the immediate financial need
of the applicant.


An extraordinary distribution shall be made with respect to amounts credited to
each Subaccount on the first day of the calendar month next following approval
of the extraordinary distribution request by the Committee. Upon approval of an
extraordinary distribution request, any Deferral Election in place shall be
cancelled prospectively. A Participant may make a new Deferral Election for a
future year in accordance with Section 3.1.2.




SECTION 4.    General Provisions.


4.1    Unfunded Plan.


It is presently intended that the Plan constitute an “unfunded” plan for
deferred compensation. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations

8

--------------------------------------------------------------------------------




created under the Plan to make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.


4.2    Rules of Construction.


The Plan and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction. Participants and Beneficiaries are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Virginia to
resolve any and all issues that may arise out of or relate to the Plan.


Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law.


Notwithstanding anything in this Plan to the contrary, the Plan shall be
construed to reflect the intent of the Company that all elections to defer,
distributions, and other aspects of the Plan shall comply with Code Section 409A
and any regulations and other guidance thereunder. Each Election Form shall be
deemed to be part of the Plan for purposes of Code Section 409A. All references
to separation from service or similar terms in the Plan and an Election Form
shall be interpreted to refer to a “separation from service” within the meaning
of Code Section 409A.


The Plan is also intended to be construed so that participation in the Plan will
be exempt from Section 16(b) of the Exchange Act pursuant to regulations and
interpretations issued from time to time by the Securities and Exchange
Commission.


4.3    Withholding.


No later than the date as of which an amount first becomes includible in the
gross income of the Participant for income tax purposes with respect to any
participation under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law or applicable
regulations to be withheld with respect to such amount.


4.4    Plan Amendment and Termination.


At any time, the Board may amend or terminate the Plan and the Committee may
adopt any modifications, procedures, or subplans as may be necessary or
desirable to comply with the laws, regulations, or accounting practices of a
foreign country applicable to Participants subject to the laws of such foreign
country; provided, however, that no such amendment or adoption shall be made
without shareholder approval if such approval is required under applicable law,
regulation, or stock exchange rule. Notwithstanding the foregoing, except as
necessary to comply with applicable law or avoid adverse tax consequences to
some or all Participants, no amendment or

9

--------------------------------------------------------------------------------




termination of the Plan may materially and adversely affect any outstanding
Account under the Plan without the Participant’s consent.


4.5    Duration of Plan.


The Company hopes to continue the Plan indefinitely, but reserves the right to
terminate the Plan by appropriate action of the Board at any time. Upon
termination of the Plan, amounts then credited to each Account shall be paid in
accordance with the distribution election then governing such Account or as
otherwise provided in Section 3.3.1.


4.6    Assignability and Successors.


Except as required by law, no Participant or Beneficiary shall have the right to
assign, pledge or otherwise transfer any payments to which such Participant or
Beneficiary may be entitled under the Plan other than by will or by the laws of
descent and distribution. The terms of the Plan shall be binding upon and shall
inure to the benefit of any successor to the Company, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company, and any permitted successors or assigns of a Participant.


4.7    Administration.


Except for the administrative authority specifically granted to the Secretary of
the Company herein, the Committee shall administer the Plan and shall have the
power to interpret the Plan and to adopt such rules and guidelines for carrying
out the Plan and appoint such delegates as it may deem appropriate. Any
determination made by the Committee or the Secretary, as applicable, in
accordance with the provisions of the Plan shall be made in the sole discretion
of the Committee or Secretary, and all decisions made by the Committee or
Secretary pursuant to the provisions of the Plan shall be final and binding on
all persons, including the Company and Plan Participants.



10